Citation Nr: 0921130	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ulcerative 
colitis/inflammatory bowel disease, claimed as stomach 
condition, due to radiation exposure.
 
2.  Entitlement to service connection for uveitis, claimed as 
eye condition, due to radiation exposure. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1953 to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral 
hearing loss, tinnitus, inflammatory bowel disease, claimed 
as stomach condition, and eye condition, claimed as uveitis.

In a January 2009 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  
Therefore, those claims are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Upon a review of the Veteran's service treatment records, the 
Board notes that a document within the medical records notes 
the Veteran participated in Operation WIGWAM, dated May 6, 
1955 to May 18, 1955.  That record also indicated that the 
Veteran received no dosage of radiation. 

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2008).  This is not at issue in the 
current claim as the Veteran's claims do not include cancer.

Second, 38 C.F.R. § 3.311(b) (2008) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The list includes several types of cancer.  38 
C.F.R. § 3.311(b) further states that, if a Veteran has one 
of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) (2008) when competent evidence establishes 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the record contains no information as to 
whether the Veteran ever wore a dosimeter badge in the course 
of his duties; however, it appears he did participate in 
Operation WIGWAM.  Further attempts to obtain supporting 
documentation of in-service radiation exposure are necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Specific notification for 
development of radiation claims should be 
provided as needed.

2.  The RO/AMC should contact the Defense 
Threat Reduction Agency (DTRA) or other 
appropriate governmental entity and 
request any available dosimetry data for 
Operation WIGWAM specific to the Veteran, 
stationed aboard the USS WALKE during his 
period of service.  If the RO/AMC is 
unable to obtain such information, that 
fact should be documented in the record 
along with documentation regarding the 
RO's attempt to obtain such information.  

3.  If the RO/AMC is able to obtain 
radiation dose data for the Veteran 
pursuant to numbered paragraph (2) above, 
the RO/AMC should forward the claims file 
to the VA Under Secretary for Health for a 
radiation dose estimate, if it is verified 
that the Veteran while aboard the USS 
WALKE was exposed to radiological dosage.

4.  If the evidence indicates that the 
Veteran was exposed to ionizing radiation 
as a result of the his service aboard the 
USS WALKE summarized above, the case 
should be forwarded to the Under Secretary 
for Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that his ulcerative 
colitis, claimed as inflammatory bowel 
disease and uveitis, claimed as an eye 
condition resulted from exposure to 
radiation in service.

5.  If the evidence indicates that the 
Veteran was exposed to ionizing radiation 
as a result of the claimed activities, the 
Veteran should also be referred to a VA 
examiner for a medical opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability or 
more) that his ulcerative colitis, claimed 
as inflammatory bowel disease and/or 
uveitis, claimed as an eye condition, 
are/is due to exposure to ionizing 
radiation in service or and/is otherwise 
related to the Veteran's military service.  
If the examiner is unable to respond to 
this question without examination of the 
Veteran, such examination should be 
provided.  A rationale must be provided 
for the expressed opinion, even if the 
examiner cannot reach an opinion without 
resort to speculation.  The discussion 
should also reference the May 2007 medical 
opinion from H.R.L., M.D.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


